SCHWARTZ, Chief Judge.
We agree with the trial court that the more-than-three-year-old convictions of the defendant for which, as a then-seventeen-year-old, he was classified and sentenced under the Youthful Offender Act, sections 958.-011-15, Florida Statutes (1993), were not excludable as “juvenile dispositions” and were therefore properly scored in the guidelines computation as part of his “prior record.” See Fla.R.Crim.P. 3.701(d)(5) (1993) 1; Fla.R.Crim.P. 3.701(d)(5)(G) (1993).2
In our view, the fact that youthful offender treatment requires, in the case of a person less than eighteen, a “transfer!] for prosecution to the criminal division of the circuit court,” § 958.04(l)(a), Fla.Stat. (1993), precludes treating such a sentence as a “juvenile disposition.” Under section 39.053(4), in turn, true “juvenile dispositions” are adjudications of delinquency, which are “the equivalent of convictions” under Rule 3.701(d)(5)(G), not the actual Y.O.A. convictions with which we are here concerned.3
Affirmed.

. Florida Rule of Criminal Procedure 3.701(d)(5) (1993) provides:
(5) "Prior record” refers to any past criminal conduct on the part of the offender, resulting in conviction, prior to the commission of the primary offense. Prior record includes all pri- or Florida, federal, out-of-state, military, and foreign convictions, as well as convictions for violation of municipal or county ordinances that bring within the municipal or county code the violation of a state statute or statutes....


. Florida Rule of Criminal Procedure 3.701(d)(5)(G) (1993) provides:
(G) All prior juvenile dispositions that are the equivalent of convictions as defined in subdivision (d)(2), occurring within 3 years of the commission of the primary offense and that would have been criminal if committed by an adult, shall be included in prior record.


.The 1994 version of the guidelines clarifies the issue by providing in rule 3.702(d)(8) (1994) that "[p]rior record shall include convictions for offenses committed by the defendant as an adult or as a juvenile...[e.s.] See also Fla.R.Crim.P. 3.702(d)(8)(B) (1994) ("Juvenile dispositions of offenses committed by the defendant within 3 years prior to the date of the commission of the primary offense are scored as prior record if the offense would have been a crime if committed by an adult.”).